Citation Nr: 1135200	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  02-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include as due to exposure to ionizing radiation.

2. Entitlement to service connection for loss of teeth, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1958 to October 1963.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from June 2001 and August 2004 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a gastrointestinal disability and for loss of teeth, respectively.  In August 2006, a videoconference hearing was held before one of the undersigned Veterans Law Judges (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In September 2006 and March 2008, the case was remanded for additional development.  In a decision issued in April 2009, the Board denied the Veteran's claims.  He appealed that decision to the Court.  In May 2010, the Court vacated the Board's April 2009 decision and remanded the matters on appeal for readjudication consistent with instructions outlined in a May 2010 Joint Motion for Remand (Joint Motion) by the parties.  

In September 2010, the Veteran's attorney filed a motion to request a hearing before the Board, and his claim was remanded accordingly.  See Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) ("[I]n every case in which the Court remands to the Board a matter for adjudication or readjudication . . . (1) an appellant is entitled , until 90 days have expired after the Board mails to the appellant a postremand notice to the following effect, to submit, under the parameters set forth in 38 C.F.R. §§ 19.37, 20.1304(a), without a showing of good cause, additional evidence and argument, or to request by the end of such 90 days a 'hearing on appeal' at which the appellant may submit new evidence, to be considered by the Board, where permitted without remand to an [Agency of Original Jurisdiction] . . . ").  In January 2011, a videoconference hearing was held before another of the undersigned VLJs.  A transcript of this hearing is associated with the Veteran's claims file.  

As the VLJs who presided at the hearings must participate in the decision on the claim (see 38 C.F.R. § 20.707), this matter is being decided by a panel of three VLJs.  The Board notes that the Court recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, No. 09-0953, 2011 WL 1486552, at *9-10 (Vet. App. April 20, 2011).  The Veteran was advised of this right; however, in a letter received in July 2011, his attorney waived his right to have an additional hearing.  Thus, a hearing before the third undersigned VLJ is not necessary.

In February and May 2011, the Veteran (through his attorney) submitted additional evidence with a waiver of initial agency of original jurisdiction consideration.

The appeal is REMANDED to the Waco, Texas RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his variously diagnosed gastrointestinal disability and loss of teeth are related to his exposure to ionizing radiation in service.  Although neither of his claimed disabilities are radiogenic diseases under 38 C.F.R. § 3.311(b) or listed as diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d), the United States Court of Appeals for the Federal Circuit has held that a veteran is not precluded from "proving actual direct causation if [he] is able to do so."  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  In this regard, a threshold issue to be addressed in this claim is whether the Veteran was, as he alleges, exposed to ionizing radiation in service.

The Veteran's service personnel records show he served as a firefighter at Walker Air Force Base from August 1961 to October 1963.  In various statements received, and in testimony at the August 2006 and January 2011 hearings before the Board, he alleged that sometime between January and July 1963, while he was stationed at Walker Air Force Base, he had to help fight fires that were caused by two missiles blowing up.  In the case of the first missile/fire (an event for which he has since submitted newspaper articles to substantiate, see February 2011 submission), the weapon did not melt and there was no threat of ionizing radiation exposure.  However, he states the second missile did melt in the fire, and as a result he was exposed to ionizing radiation.

The Board's September 2010 decision found that the Veteran was not exposed to ionizing radiation in service.  This determination was based on letters from the United States Air Force which reported their findings after contacting the National Personnel Records Center (NPRC) and the United States Air Force Master Radiation Exposure Registry (MRER).  The May 2010 Joint Motion notes, however, that a review of these same letters shows that "the Air Force required additional information about [the Veteran] before the record regarding his potential radiation exposure could be fully developed."  In particular, an August 2003 letter from the Air Force Space Safety Division stated, "We were unable to locate military record for this individual.  In addition, the information provided us included only his name and social security number, and this is insufficient to perform any type of dose reconstruction.  We have no dose recommendation for this individual at this time," (emphasis added).  The Joint Motion further noted that based upon August and November 2003 letters from the Air Force Radiation Protection Division, it appeared additional records regarding radiation exposure might exist outside the Air Force's possession, as it advised VA that:

[E]ven though our radiation exposure records date back to 1947, there appear to have been multiple occurrences in the earlier days of occupational radiation exposure monitoring when records were apparently maintained at the individual unit or base level and were never forwarded for enclosure in the Air Force's central records.  In some cases, early exposure records were maintained only in the individual's military health record, as was the DD Form 1141.

Accordingly, follow-up requests to the United States Air Force should be made with sufficient information to determine whether the Veteran was exposed to ionizing radiation in service, and to conduct a dose reconstruction for him (if so).

Regarding VA's duty to provide and secure a medical examination and/or a medical opinion (see 38 C.F.R. § 3.159(c)(4)), the Joint Motion notes that when the May 2008 VA dental examiner opined (in August and September 2008 addendum opinions) that the Veteran's loss of teeth was due to tooth decay, she did not offer any explanation of rationale and this omission rendered the opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Consequently, this matter must also be remanded to afford the Veteran an adequate examination/opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  If it is established that the Veteran was exposed to ionizing radiation, the examination/opinion must also address whether his loss of teeth was due to such exposure.

Likewise, the Veteran was afforded a VA gastrointestinal examination in May 2008.  At that time, no opinion was offered as to whether his gastrointestinal disabilities were related to ionizing radiation exposure in service.  Therefore, if it is verified that the Veteran was exposed to ionizing radiation as claimed, a new examination/opinion must be obtained to address such claim.

[As an incidental matter, the Board notes that the Joint Motion also found the VA dental examiner's September 2008 addendum opinion inadequate because it violated Stegall v. West, 11 Vet. App. 268, 271 (1998), which held that a remand by the Board confers on an appellant, as a matter of law, the right to compliance with all remand orders.  Specifically, the Joint Motion states that after the first and second "iteration[s]" by the VA examiner, the "examination report was returned again for the same deficiencies, this time by the Board in a March 2008 decision that directed the examiner to note whether the [claims file] was reviewed and indicate whether his opinions/conclusions have changed."  However, this is an inaccurate statement of events.  The Board's March 2008 decision requested only that the RO "arrange for a dental examination of the veteran."  This was completed in May 2008.  The Appeals Management Center (AMC) requested an addendum opinion, which was completed in August 2008, and then requested another addendum opinion, which was completed in September 2008.  The instructions that the Joint Motion attributed to the Board's March 2008 decision were, in actuality, issued by the AMC.  At no time did the Board request an addendum opinion.  Indeed, it would not have been possible for the Board to (in March 2008) have requested clarification of an opinion that was provided in May 2008.]

Accordingly, the case is REMANDED for the following:

1. 	The RO should, in accordance with the instructions noted in the May 2010 Joint Motion, undertake additional exhaustive development to verify the Veteran's alleged exposure to ionizing radiation in service.  Specifically, the RO should provide to the United States Air Force the Veteran's name, Social Security number, the date of the incident in question, his unit/squadron information, the location and details of the incident (a missile silo explosion and/or fire at Walker Air Force Base), and his military occupational specialty, so that the Air Force can determine whether he was exposed to ionizing radiation as a result of that event.  If necessary, the RO should also research the unit history of the Veteran's units while he was stationed at Walker Air Force Base in 1963, and obtain copies of his unit records (i.e., unit histories and daily reports).

If any additional information is required from the Veteran to implement such a request, he should be informed of why his previously submitted information is insufficient and provided specific instructions as to what more is needed.  

If any of the records requested are unavailable, the scope of the search for the records, and the reason for their unavailability must be explained for the record.  Based on the additional information received, the RO should make any further determinations as to the Veteran's alleged exposure to ionizing radiation in service.

2. 	The RO should also arrange for a dental examination of the Veteran, to determine: (a) Which teeth he has missing, (b) whether the missing teeth were first found lost in service, and (c) the cause of the loss of any teeth in service.  If the Veteran's ionizing radiation exposure is verified by evidence received pursuant to the above-ordered development, the examiner should specifically opine as to whether the loss of teeth was due to such exposure.  To comply with governing law and regulations, and the law of this case as expressed in the Joint Motion, the examiner must explain in detail the rationale for all opinions given (to specifically include the rationale for any conclusion that any tooth loss was due to decay).  

3. 	If (and only if) the Veteran's ionizing radiation exposure is verified by evidence obtained through the above-requested development, the RO should arrange for the Veteran to be examined by a gastroenterologist to determine the nature and etiology of his gastrointestinal problems.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with the examination, giving particular attention to his complete service treatment records, his postservice treatment records, and the medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following questions: 

(a) What is (are) the diagnosis(es) for the Veteran's current gastrointestinal disabilities?

(b) For each gastrointestinal disability diagnosed, please opine as to whether such is, at least as likely as not (50 percent or better probability), related to his service, to include as due to his complaints and treatment for gastroenteritis and/or exposure to ionizing radiation therein?

The examiner must explain in detail the rationale for all opinions given, and comment on the other opinions already of record, as appropriate.

4. 	The RO should then ensure that all above-requested development is completed, and re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).


___________________________ 		____________________________
             KRISTI L. GUNN		           K.J. ALIBRANDO
     Acting Veterans Law Judge,		          Veterans Law Judge,
     Board of Veterans' Appeals		      Board of Veterans' Appeals


__________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

